Filed 6/28/22 P. v. Godines CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

 THE PEOPLE,                                                                                   C094589

                    Plaintiff and Respondent,                                      (Super. Ct. No. 11F05321)

           v.

 PATRICK JOSEPH GODINES,

                    Defendant and Appellant.



          Appointed counsel for defendant Patrick Joseph Godines asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the trial court’s order denying his
petition for resentencing.
                                                 BACKGROUND
          In 2014, defendant was convicted of first degree murder with a felony-murder
special circumstance, attempted robbery, and first degree burglary. Several firearm
enhancements also were found true and defendant was sentenced to life without the
possibility of parole, plus 30 years to life. In an unpublished opinion filed in 2018, this
court affirmed that judgment. (People v. Godines (July 25, 2018, C078214) [nonpub.
opn.].)


                                                             1
         This court described the underlying facts of defendant’s crimes as follows:
Defendant “opened the door to the bedroom where [his codefendant] was dancing for [the
victim] and turned on the lights. He pointed a gun at [the victim] and demanded to know
where [the victim] kept his money. [The victim] moved toward the door and [defendant]
fatally shot [the victim] in the chest. [Defendant] then told [his codefendant] to ‘[f]ind
the money’ before he ran out of the apartment. [His codefendant] also ran out of the
apartment and followed [defendant] and [a second codefendant] to the car.” (People v.
Godines, supra, C078214.)
         On January 4, 2021, defendant petitioned the trial court for resentencing pursuant
to section 1170.95. The trial court appointed counsel and the parties submitted their
briefs on the issue. The People opposed defendant’s petition on several grounds,
including that defendant was the actual killer. The trial court denied defendant’s petition
after concluding “the jury necessarily found it true that defendant . . . was the actual
killer . . . .”
                                        DISCUSSION
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.
         Whether the protections afforded by Wende and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493] apply to an appeal
from an order denying a petition brought pursuant to section 1170.95 remains an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right and courts have been reluctant to expand their application to other

                                               2
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551, 555 [95
L.Ed.2d 539]; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537; In re Sade C.
(1996) 13 Cal.4th 952, 959, 985-986; People v. Dobson (2008) 161 Cal.App.4th 1422,
1438-1439; People v. Taylor (2008) 160 Cal.App.4th 304, 312; People v. Thurman
(2007) 157 Cal.App.4th 36, 39, 45-47; Glen C. v. Superior Court (2000) 78 Cal.App.4th
570, 579-580.)
      Nevertheless, in the absence of Supreme Court authority to the contrary, we will
adhere to Wende in the present case. (Cf. People v. Cole (2020) 52 Cal.App.5th 1023,
1028, 1034, 1039-1040, review granted Oct. 14, 2020, S264278; People v. Flores (2020)
54 Cal.App.5th 266, 273-274; People v. Figueras (2021) 61 Cal.App.5th 108, 111-113,
review granted May 12, 2021, S267870.)
      Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
      The trial court’s order denying the petition for resentencing is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
EARL, J.


                                            3